Filed 12/21/21 In re E.W. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re E.W., a Person Coming Under
 the Juvenile Court Law.
                                                                  D079326
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY,                                                          (Super. Ct. No. NJ15691)

           Plaintiff and Respondent,

           v.

 K.W.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Michael Imhoff, Commissioner. Affirmed.
         Jill Smith, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Lonnie Eldridge, County Counsel, Caitlin E. Rae, Chief Deputy County
Counsel and Tahra Broderson, Deputy County Counsel, for Plaintiff and
Respondent.
                               INTRODUCTION
      At the contested six-month review hearing in this dependency case, the
juvenile court found it would be detrimental to return baby E.W. to the care
of the parents, found the San Diego County Health and Human Services
Agency (Agency) had provided reasonable reunification services to the
parents, and ordered additional services for the parents. K.W. (Mother)

appeals those orders.1 Mother’s sole contention is that there was no
substantial evidence to support the court’s finding that the Agency provided
her with reasonable services because the Agency was unable to locate an out-
of-state therapist for her by the contested six-month review hearing. We
disagree and affirm.
              FACTUAL AND PROCEDURAL BACKGROUND
                                        I.
                    Detention, Jurisdiction and Disposition
      E.W. was one month old when she was discovered to have two clavicle
fractures and a retinal hemorrhage. A child abuse medical expert
determined the right clavicle fracture was healing and could have occurred
during childbirth. The expert concluded, however, that the “force required to
cause [the left clavicle] fracture . . . would be outside the realm of normal care
[and] handling and consistent with physical abuse.” (Boldface omitted.)
Mother’s explanation that the baby fell from a bouncy chair onto her face one
and a half weeks earlier “cannot explain” the injury. The expert also
determined the baby’s eye injury, although “seemingly minor,” is considered a
“sentinel injury” in a non-mobile infant and a harbinger for more severe


1     T.W. (Father) has not challenged the juvenile court’s orders made at
the six-month review hearing. We discuss Father only as necessary to
address Mother’s appeal.

                                        2
abuse in the future. (Boldface omitted.) The retinal hemorrhage, she opined,
could be the result of direct impact to the eye globe, but could also be related
to events that cause a back flow of blood into the head and neck, such as
suffocation, strangulation, or smothering. Based on her findings, the expert
believed that returning the baby to the environment in which she sustained
the injuries would place her at “extreme risk of ongoing and potentially
escalating forms of maltreatment to include the possibility of death.”
      The Agency detained E.W. on October 29, 2020 and filed a petition the

next day under Welfare and Institutions Code2 section 300, subdivision (a),
alleging there was substantial risk she would suffer serious physical harm

inflicted non-accidentally. Pursuant to section 355.1,3 the petition alleged
E.W. had suffered injuries which would not ordinarily be sustained except as
a result of the unreasonable acts of the child’s parents.
      At the detention hearing on November 2, 2020, the juvenile court found
there was a substantial danger to the physical and emotional health of E.W.
and that continued care in the parents’ home was contrary to E.W.’s welfare,
based on the medical opinion that the injuries were inflicted non-accidentally.
The court ordered E.W. detained in an approved home of non-relative
extended family members and ordered liberal supervised visits for the


2     Further statutory references are to the Welfare and Institutions Code
unless otherwise stated.

3      Section 355.1, subdivision (a) provides, in relevant part: “Where the
court finds, based upon competent professional evidence, that an injury,
injuries, or detrimental condition sustained by a minor is of a nature as
would ordinarily not be sustained except as the result of the unreasonable or
neglectful acts or omissions of either parent, . . . that finding shall be prima
facie evidence that the minor is a person described by subdivision (a), (b), or
(d) of Section 300.”

                                        3
parents. The court further ordered the Agency to provide the parents with
voluntary services, specifically parenting classes and counseling.
      The same day, after the detention hearing, an Agency social worker
submitted referrals for both parents to receive parenting classes and child
abuse group therapy. On November 16, 2020, the social worker was informed
that both parents had been assigned child abuse therapists and could begin
child abuse group therapy. The parents also began participating in
supervised visits with E.W. three times a week along with daily phone calls
and text messages.
      At a December 21, 2020 pretrial status conference, Mother’s attorney
requested the juvenile court reconsider its detention order because the
parents were moving out of state to reside in maternal grandmother’s home.
Father had been discharged from the Marines and enlisted in the Army and
was waiting to hear where he would be stationed. Mother requested that
E.W. be detained with the parents at maternal grandmother’s home under a
safety plan, “[o]therwise, the parents are going to be about a thousand miles
away and unable to have in-person visitation.” Father joined Mother’s
request, while both counsel for the Agency and for E.W. objected to Mother’s
request. The court denied the parents’ request without prejudice, authorized
an evaluation of maternal grandmother’s home pursuant to an Interstate
Compact on the Protection of Children (ICPC), and gave the Agency
discretion to place the child with the parents in maternal grandmother’s
home “if the ICPC is approved” and E.W.’s attorney agreed. The court noted
the ICPC was “going to take some time.” The parents left California on
December 24, 2020. E.W. remained in San Diego with the non-relative
extended family members.




                                       4
      On January 5, 2021, an Agency social worker met with Mother by video
conference. Mother reported she was participating in telehealth sessions for
in-home parenting skills and only had a parent-child interaction component
remaining. However, Mother had not enrolled in her child abuse group
therapy, because she had not submitted the intake paperwork to her
therapist to begin group therapy. Mother explained she received the
paperwork by email but did not have a way to print them out. When the
social worker offered to print and mail a hard copy of the paperwork to
Mother if she would forward the email to her, Mother declined and stated:
“ ‘Well, now that we are at my mom’s she has a printer. I could have printed
it this entire time.’ ” Mother was also having supervised video visits with
E.W. three times per week.
      The Agency social worker also met with Father by video conference the
same day. He was nearly finished with the parenting class as well and had
already participated in three child abuse group sessions since starting the
service on December 22, 2020. He told the social worker he believed he could
continue those sessions after his move.
      On January 8, 2021, at the contested adjudication and disposition
hearing, the Agency amended the petition to omit reference to the eye injury
and to allege E.W. came under the juvenile court’s jurisdiction pursuant to
section 300, subdivision (b)(1), because she suffered serious physical harm to
her left clavicle as a result of the parents’ failure to supervise or protect her
adequately. The court dismissed the allegation under section 300,
subdivision (a), and found the amended petition true by clear and convincing
evidence. The court removed custody from the parents, ordered the
continued placement of the child with the non-relative extended family




                                         5
members, and reunification services for the parents. The court set the six-
month review hearing.
                                      II.
                           Six-Month Review Hearing
      At the contested six-month review hearing on August 6, 2021, the
juvenile court heard testimony from social worker E. Warner and received
into evidence the Agency’s various reports. No affirmative evidence was
introduced by Mother or Father. After hearing oral arguments of counsel, the
court found by clear and convincing evidence that it would be detrimental to
E.W. to return her to the parents’ care and that the Agency offered and
provided the parents with reasonable services. The court ordered that
custody continue to be removed and E.W. remain in her current placement,
but allowed the parents to move from supervised visits to structured
unsupervised visits. Because Mother challenges only the court’s finding that
the Agency provided her with reasonable services, we focus on the evidence
related to that finding.
      Mother’s case plan required her to participate in a 52-week child abuse
group therapy program with an approved provider and complete a parenting
education program. Mother completed the parenting program and had an in-
home visitation component remaining. She had been attending her group
therapy through online sessions facilitated by her therapist, E. Garcia, but at
some point before “the end of March,” Mother stopped.
      On February 26, 2021, Mother told Warner that Garcia was unable to
continue providing Mother with online services because Mother now resided
in a different state and Garcia was unlicensed there. In late February or
early March, Warner tried to reach Garcia to discuss the issue. On March 30,
Garcia told Warner she believed she needed to be licensed in Mother’s new


                                       6
state of residence to provide her services, that she was in the process of
getting that license but the process was “not completed and was complicated.”
Garcia advised Warner that he “may want to find somebody to provide

services” in Mother’s new state of residence.”4
      “Within the next two weeks” of Garcia’s advice, on April 7, 2021,
Warner started the process of locating child abuse classes out of state for
Mother. Warner testified: “I started calling in early April the social services
up there [in Mother’s new state of residence]. I did Internet searches. I
consulted with our staff psychologist who helps with mental health services
recommendations out of county. I called several agencies that work with
families involved with [that state’s] child abuse cases, . . . none of them
provide the classes in the case plan or anything close to classes for parents of
child abuse cases.” In total, Warner contacted eight agencies in Mother’s new
area to find a child abuse class for Mother but none offered a similar child
abuse class.
      Additionally, Warner made a referral to the health plan in San Diego,
Optum, that contracts with service providers for the Agency to request
assistance in finding a child abuse class for Mother out of state. Optum
responded that child abuse classes were not available in Mother’s new area
and offered to find her an individual therapist. At the time of the hearing, 32
qualified individual therapists had been contacted on behalf of Mother, of
which 22 providers had declined to provide services, nine had not responded,



4     On July 5, 2021, Garcia informed Warner that she would not be able to
complete the process of obtaining a license in Mother’s new state of residence.
She had applied for the license on January 16, 2021, paid to be fingerprinted,
sent her transcripts, and took the license exam twice. However, the process
was “too expensive and too complicated [for Garcia] to complete.”

                                        7
and one was still in conversation with Optum about a possible contract to
accept the case. Warner testified he believed he had done “everything in [his]
power” to obtain services for Mother in her new state, and that his search
was “ongoing.”
      As a result of the difficulty in finding a child abuse class for Mother,
the Agency proposed a new case plan in its July 2021 status review report.
The new plan omitted the requirement for Mother to participate in a specific
group child abuse class and required individual therapy with an approved
therapist. The Agency acknowledged the parents’ efforts to participate in
services, but noted the complication their move out of state created for
delivery of such services.
      During this time, the parents continued to participate in video visits
with E.W. three times each week for about 10 minutes each visit. The
Agency also funded two trips for the parents to have supervised visits with
E.W. in San Diego in April 2021 and July 2021, paying for their hotel and
flights.
      Mother requested that the juvenile court find the Agency had not
provided her with reasonable services. Counsel for the Agency argued
“services do not need to be perfect, they just need to be reasonable under the
circumstances” and “clearly the circumstances when the parents leave the
state . . . are not ideal.” Counsel argued Warner’s testimony regarding his
efforts demonstrate the Agency was not “sitting on [their] hands” and the
Agency had “been working all along in order to try and remedy the situation.”
      Considering all of the evidence, the juvenile court found by clear and
convincing evidence that reasonable services had been offered and provided
to Mother to assist her in regaining custody of her child.




                                        8
                                    DISCUSSION
      Mother appeals, contending only that there was no substantial
evidence to support the juvenile court’s finding that the Agency provided her
with reasonable services between the dispositional hearing and the six-month
review hearing. “We determine whether substantial evidence supports the
[juvenile] court’s finding, reviewing the evidence in a light most favorable to
the prevailing party and indulging in all legitimate and reasonable inferences
to uphold the court’s ruling.” (Katie V. v. Superior Court (2005) 130
Cal.App.4th 586, 598 (Katie V.).) On the record before us and under this
deferential standard of review, we conclude substantial evidence supported
the court’s finding.
      “As a general rule, when a child is removed from parental custody
under the dependency statutes, the juvenile court is required to provide
reunification services pursuant to section 361.5 to ‘the child and the child’s
mother and statutorily presumed father.’ (§ 361.5, subd. (a).) The purpose of
these reunification services is ‘to facilitate the return of a dependent child to
parental custody.’ ” (In re Jaden E. (2014) 229 Cal.App.4th 1277, 1281.)
Absent an express exemption, reunification services are mandatory, subject
to strict timelines, and monitored through periodic court reviews. (Ibid.,
citing §§ 361.5, 366.21, 366.22.)
      “ ‘[T]he focus of reunification services is to remedy those problems
which led to the removal of the children.’ [Citation.] A reunification plan
must be tailored to the particular individual and family, addressing the
unique facts of that family. [Citation.] A social services agency is required to
make a good faith effort to address the parent’s problems through services, to
maintain reasonable contact with the parent during the course of the plan,
and to make reasonable efforts to assist the parent in areas where


                                        9
compliance proves difficult. [Citation.] However, in most cases more services
might have been provided and the services provided are often
imperfect. [Citation.] ‘The standard is not whether the services provided
were the best that might be provided in an ideal world, but whether the
services were reasonable under the circumstances.’ ” (Katie V., supra, 130
Cal.App.4th at pp. 598–599.)
      Here, the juvenile court found by clear and convincing evidence that
the Agency offered and provided reasonable services to Mother that were
designed to reunify her with E.W. The court reviewed the reunification plan
for Mother and found it was “reasonably fashioned to prevent or eliminate
the need for the removal” of the child. The court emphasized it was not
judging “whether the relocation to [out of California] was appropriate or not.”
It noted “[t]he parents have their own personal reasons for doing so, not the
least of which was further family support” and the court declined to “criticize
them for that.”
      However, the court stated that “by the same token, moving to another
state creates some extraordinary legal and logistical problems for the Agency
in providing services.” The court found that Mother had been engaged in and
was making progress with her child abuse group program. But her therapist
was not aware Mother had moved because the sessions were conducted
remotely. When the therapist learned of Mother’s move, she was concerned
her license “would be in jeopardy” if she provided therapeutic services in a
state where she was not licensed. The court noted the therapist went “so far
as to seek licensure” in the new state, “but that did not come to fruition so
that further complicated the Agency’s efforts.” The court found the social
worker and the Agency put in “extraordinary efforts” “to try to land [the
parents] services.” Although finding it “unfortunate” Mother’s services had


                                       10
been delayed, the court could not “fault the Agency for that delay” given the
“practical reality” of Mother’s relocation.
      Substantial evidence supports the juvenile court’s finding. Beginning
on the same day as the detention hearing, the Agency offered Mother services
specifically designed to remedy the problems that led to removal of E.W.
During reunification services, the Agency met its burden to maintain
reasonable contact with Mother after she moved out of state, funding two
trips for Mother to have in-person visits with E.W. and maintaining regular
virtual contact between Mother and child. It undertook significant efforts to
find another service provider to address her specific needs when her therapist
could no longer provide services. (Kevin R. v. Superior Court (2010) 191
Cal.App.4th 676, 691 [“[T]he Agency has the burden to maintain reasonable
contact with the parent and assist the parent if compliance with his or her
case plan proves difficult.”].)
      Mother relies on this court’s decision in In re M.F. (2019) 32
Cal.App.5th 1 to argue reasonable services were not provided. This case is
not like In re M.F., however, where the Agency only gave a parent a list of
therapists but made no reasonable efforts to assist the parent in obtaining
access to those services. (Id. at pp. 15–16.) Nor is it like T.J. v. Superior
Court (2018) 21 Cal.App.5th 1229 where, because of delays, the Agency
provided only two therapy sessions over 15 months and then recommended
termination of services. (Id. at p. 1244.) Here, the Agency did not abandon
Mother when she moved out of state. It actively and promptly tried to obtain
alternate services for Mother. Within two weeks of learning Mother’s
therapist could not continue providing her services because of Mother’s
relocation, the social worker undertook an extensive search for providers in
Mother’s new state of residence, including contacting eight agencies in that


                                       11
area for child abuse classes and, through Optum, contacting 32 qualified
individual therapists to obtain services for Mother. Although the Agency’s
efforts had not yet resulted in assignment of a provider at the time of the six-
month review hearing, the Agency remained committed to finding an
appropriate provider.
      We decline to speculate, as Mother suggests, about whether the Agency
could have found another provider in San Diego to deliver remote services or
whether Mother could have participated in Father’s group sessions. In any
event, Mother did not raise these issues with the juvenile court and we
generally do not consider contentions raised for the first time on appeal. (In
re Marriage of Davenport (2011) 194 Cal.App.4th 1507, 1528 [argument not
raised below is forfeited on appeal]; In re A.S. (2018) 28 Cal.App.5th 131, 151
[failure to object to the juvenile court forfeits the issue on appeal].)
      Beyond seeking an alternate provider, we note the Agency considered
other ways in which Mother could show progress toward her case plan under
imperfect circumstances. The Agency modified the case plan to remove the
child abuse group program that was previously required and to allow Mother
to participate in individual therapy. Warner suggested the parents could
show “progress of services” and take a step toward unsupervised visits if they
answered questions on their case plans. When Mother told Warner that she
had been discussing with Father his child abuse class assignments, Warner
identified five out of Father’s 23 assignments that were germane to the
Agency’s assessments of Mother and asked her to provide written responses
for that purpose. Mother provided responses the same day.
      “In almost all cases it will be true that more services could have been
provided more frequently and that the services provided were imperfect.” (In
re Misako R. (1991) 2 Cal.App.4th 538, 547.) However, “[t]he standard is not


                                        12
whether the services provided were the best that might be provided in an
ideal world, but whether the services were reasonable under the
circumstances.” (Ibid.) Considering the record as a whole, substantial
evidence supports the juvenile court’s finding that the services were
reasonable under the circumstances of this case as of the six-month review
hearing.
                               DISPOSITION
      The August 6, 2021 order is affirmed.


                                                                         DO, J.

WE CONCUR:



HALLER, Acting P. J.



AARON, J.




                                      13